EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicants’ representative, DON NEIL C. PUA, on 07/20/2021.

The application has been amended as follows: 

(Currently amended) A removable storage device configured to be connected to a memory reader of a host device, the removable storage device comprising:
buffer memory;
storage media configured to store one or more data files; and
a controller in the removable storage device, the controller configured to execute firmware of the removable storage device, the controller further configured to:
while the removable storage device is connected to a first host device:
receive a write operation from the first host device;
monitor changes to the storage media caused by performing the write operation;
update a file index stored on the buffer memory of the removable storage device with the monitored changes;
receive a second write operation from the first host device;
perform the second write operation on the storage media; and
t least one directory associated with the second write operation as not updated in the file index; and
in response to connecting the removable storage device to a memory reader of a second host device:
provide the file index to an application on the second host device; 
cause the application on the second host device to index data files in the at least one directory 
cause the application to display data files stored on the storage media based on the file index. 
(Previously presented) The removable storage device of claim 1, wherein the buffer memory comprises volatile memory.
(Original) The removable storage device of claim 2, the controller further configured to:
track the monitored changes in a delta structure stored in the volatile memory of the removable storage device.
(Original) The removable storage device of claim 3, wherein: 
the delta structure comprises a tree data structure identifying directory nodes; and
each directory node comprises a dirty bit indicating whether the directory node is updated.
(Canceled) 
(Original) The removable storage device of claim 1, wherein the memory reader comprises a universal serial bus (USB) interface.
(Original) The removable storage device of claim 1, wherein the removable storage device is one of a Secure Digital (SD), miniSD, microSD, and nanoSD form factor.

inserting the removable storage device into a memory slot of a smart phone,
wherein the smart phone is the second host device.
(Previously presented) The removable storage device of claim 1, wherein the application is configured to display data files of directories marked as updated without indexing the directories marked as updated.
 (Original) The removable storage device of claim 1, wherein: 
the first host device and the second host device are the same device;
the removable storage device is disconnected from the first host device; and 
connecting the removable storage device to the memory reader of the second host device comprises reconnecting the removable storage device to the first host device.
 (Original) The removable storage device of claim 1, wherein the removable storage device is not powered.
 (Currently amended) A method for providing an index from a removable storage device comprising storage media and a controller configured to execute firmware of the removable storage device, the method comprising:
connecting the removable storage device to a first host device;
receiving a write operation from the first host device;
monitoring, by the controller in the removable storage device, changes to the storage media of the removable storage device caused by performing the write operation;
updating, by the controller, a file index stored on the removable storage device with the monitored changes;
receiving a second write operation from the first host device;

in response to determining that there is insufficient volatile memory to update the file index with changes caused by performing the second write operation, identifying at least one directory associated with the second write operation as not updated in the file index; 
disconnecting the removable storage device from the first host device;
connecting the removable storage device to a second host device;
providing the file index stored on the removable storage device to an application on the second host device; 
causing the application on the second host device to index data files in the at least one directory 
causing the application to display data files stored on the storage media based on the file index. 
 (Previously presented) The method of claim 12, wherein monitoring, by the controller, changes to the storage media comprises:
tracking the monitored changes in a delta structure stored in the volatile memory of the removable storage device.
 (Original) The method of claim 13, further comprising: 
indicating, with a dirty bit in a directory node of the delta structure, whether a directory related to the write operation is updated.
 (Canceled) 
 (Original) The method of claim 12, wherein the removable storage device is one of a Secure Digital (SD), miniSD, microSD, and nanoSD form factor.
 (Original) The method of claim 12, wherein connecting the removable storage device to the second host device comprises: 

wherein the smart phone is the second host device.
 (Previously presented) The method of claim 12, wherein the application is configured to display data files of directories marked as updated without indexing the directories marked as updated.
 (Previously presented) The method of claim 12, further comprising:
flushing the file index from the volatile memory of the removable storage device to the storage media. 
 (Currently amended) A removable storage device configured to be connected to a memory reader of a host device, the removable storage device comprising:
storage means for storing one or more data files; and
means for executing firmware of the removable storage device, the means for executing firmware located in the removable storage device, the means for executing firmware further configured to:
while the removable storage device is connected to a first host device:
receive a write operation from the first host device;
monitor changes to the storage means caused by performing the write operation;
update a file index stored on the removable storage device with the monitored changes;
receive a second write operation from the first host device;
perform the second write operation on the storage means; and
in response to determining that there is insufficient volatile memory in the removable storage device to update the file index with changes caused by the second write operation, identify at least one directory associated with the second write operation as not updated in the file index; and
in response to connecting the removable storage device to a memory reader of a second host device:
provide the file index to an application on the second host device; 
cause the application on the second host device to index data files in the at least one directory 

(Previously presented) The removable storage device of claim 20, the means for executing firmware further configured to:
track the monitored changes in a delta structure stored in the volatile memory of the removable storage device.
(Previously presented) The removable storage device of claim 21, wherein: 
the delta structure comprises a tree data structure identifying directory nodes; and
each directory node comprises a dirty bit indicating whether the directory node is updated.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record do not render obvious, nor anticipate that data files are indexed in at least one directory identified as not updated in a file index in response to connecting a removable storage device to a memory reader of a second host device, wherein the at least one directory is identified in response to determining that there is insufficient volatile memory in the removable storage device to update the file index with changes caused by a received second write operation from a host device, wherein the at least one directory is associated with the received second write operation (i.e., receive a write operation from the first host device; monitor changes to the storage media caused by performing the write operation; update a file index stored on the buffer memory of the removable storage device with the monitored changes; receive a second write operation from the first host device; perform the second write operation on the storage media; and in response to determining that the buffer memory available in the removable storage device is insufficient to update the file index with changes caused by the second write operation, identify at least one directory associated with the second write operation as not updated in the file index; and in response to connecting the removable storage device to a memory reader of a second host device: provide the file index to an application on the second host device; cause the application on the second host device to index data files in the at least one directory identified as not updated in the file index) as recited in claims 1, 12 & 20. Thus, claims 1, 12 & 20 are allowed. Dependent claims 2-4, 6-11, 13-14, 16-19 & 21-22 are allowed at least by virtue of their dependencies from claims 1, 12 & 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        July 20, 2021